DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 4/7/2021.
Response to Arguments
Applicant’s arguments, see Remarks on pages 10-15, filed 4/7/2021, with respect to 35 USC 103 rejection have been fully considered and are persuasive. The rejection under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record by Stern et al. teaches automated detection of spinal centerlines, vertebral bodies and intervertebral discs in CT and MR images of lumbar spine. However, Stern et al. fails to teach, as persuasively argued by the applicants in the remarks, the centerline of the spine of claim 1 as identified in an optimal sagittal image. Stern et al. detects spinal centerline in 3D images and is based on accumulation of lines that connect each pair of opposite edge points, and extraction of the spinal centerline in 3D from the maxima of the accumulated line intersections. The cited art of record by Hilbelink teaches the cardinal planes may include a sagittal plane and the sagittal plane in the presence of the coronal plane and transverse plane is used to “establish the normative human morphology data necessary to implement at the very least, first pass, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669